DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 29th, 2022 has been entered. Claim 10 has been cancelled. Claims 1-9 and 11-20 remain pending in the application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 3, 4-6, 7-8, 13, and 14 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 3 recites "wherein a table supports the patient proximate to the system". This limitation, according to its broadest reasonable interpretation, requires the patient (i.e., human per se) to be a part of the system. Claims 4-6, 7-8, 10, 13, and 14 are rejected due to being dependent on claim 3.  Examiner suggests amending claim to recite “wherein a table is configured to support the patient proximate to the system”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2, 9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerch (US 10,687,778 B2). 

Regarding claim 1, Lerch discloses a system for self-positioning a patient comprising:
a processor (processor, col 8 line 17) to:
detect a patient proximate to the system (examination object includes a patient, col 15 lines 26-28); 
detect an anatomical scan range of the patient for acquisition in a medical image (it is possible for landmarks and distances to be determined in this 3D image, Col 18 lines 7-8; specific anatomical features, the aforementioned landmarks, can be identified, Col. 17 lines 65-66; with said signal being analyzed at specific time points with respect to the intensity and spectral distribution of the X-rays in order to obtain conclusions regarding the examination object and to create projection-scan data Col. 1 lines 45-48);
determine, based on a location of the patient in relation to a component of the system (a reference position and/or reference orientation can be defined relative to a marked position and direction. In the case of a CT device, this marked position can, for example, be a “twelve o'clock” position of a scanning unit in a gantry of the CT device. The marked direction can, for example, be the z-axis of the CT system, Col 12 lines 34-40; the scanning unit in a gantry of the CT device is implicitly the component of the system that is used as a reference point to analyze the position of the patient), that a first patient position prevents acquisition of the medical image  (If the check identifies that the determined position and/or orientation of the at least one part of the examination object does not conform to the predetermined reference position and/or reference orientation, the position and/or orientation of the at least one part of the examination object is corrected, Col 12 lines 41-45)  within the anatomical scan range  (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56) ;
and generate a position indicator to provide to the patient (preferably suggested corrections are then displayed, col 17 lines 21-24), the position indicator representing a second patient position that allows the system to acquire the medical image within the anatomical scan range of the patient (Operators can use the suggested corrections to reposition the patient appropriately so that the patient's position corresponds to the predefined reference position or reference orientation, col 17 lines 25-28).

Regarding claim 2, Lerch discloses wherein the system is an x-ray imaging system (X-rays, col 1 line 30), a magnetic resonance imaging (MRI) system (MRI, col 1 line 50), a positron emission tomography (PET) imaging system, a single-photon emission computed tomography (SPECT) imaging system, or a combination thereof.

Regarding claim 9,  Lerch discloses a system wherein the processor is configured  to:
detect a size of the patient (dimensions of the examination object can … be used to obtain more precise information with respect to the position and orientation of individual parts of the examination object, col 18 lines 34-43; length between the landmarks then indicates the longitudinal extension of the patient, col 15 line 66-col 16 line 3)
and adjust the position indicator based on the size of the patient (anatomical landmarks are extracted from the recording of the external image and said anatomical landmarks are used to compile a virtual 3D body model from which the position and/or orientation of the at least one body part is determined, col 15 lines 46-49).

Regarding claim 15, Lerch  teaches a system wherein the processor is to: 
detect a physical characteristic of the patient, the physical characteristic comprising a height of the patient (dimensions of the examination object can … be used to obtain more precise information with respect to the position and orientation of individual parts of the examination object, col 18 lines 34-43; length between the landmarks then indicates the longitudinal extension of the patient, col 15 line 66-col 16 line 3) ; and 
modify the anatomical scan range based on the physical characteristic of the patient (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56).

Regarding claim 16,  Lerch discloses a method for self-positioning a patient comprising (method for positioning an examination object for an imaging method, col 3 lines 3-5):
detecting a patient on a table proximate to a system (examination object includes a patient, col 15 lines 26-28);
wherein the system is an x-ray imaging system  (X-rays, col 1 line 30), a magnetic resonance imaging (MRI) (MRI, col 1 line 50), system, a positron emission tomography (PET) imaging system, a single-photon emission computed tomography (SPECT) imaging system, or a combination thereof;
detecting an anatomical scan range of the patient for acquisition in a medical image (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56)
determining, based on a location of the patient in relation to a component of the system  (a reference position and/or reference orientation can be defined relative to a marked position and direction. In the case of a CT device, this marked position can, for example, be a “twelve o'clock” position of a scanning unit in a gantry of the CT device. The marked direction can, for example, be the z-axis of the CT system, Col 12 lines 34-40; the scanning unit in a gantry of the CT device  is implicitly the component of the system that is used as a reference point to determine the location of the patient), that a first patient position prevents acquiring the medical image (If the check identifies that the determined position and/or orientation of the at least one part of the examination object does not conform to the predetermined reference position and/or reference orientation, the position and/or orientation of the at least one part of the examination object is corrected, Col 12 lines 41-45)   within the anatomical scan range (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly, col 16 lines 43-56; the axis of symmetry of the at least one part is arranged in accordance with a position and orientation of the image recording region determined by the geometry of the arrangement of the imaging facility, in particular the scanning unit of the imaging facility col 14 lines 58-62);
and generating a position indicator to provide to the patient, the position indicator representing a second patient position (Operators can use the suggested corrections to reposition the patient appropriately so that the patient's position corresponds to the predefined reference position or reference orientation, col 17 lines 25-28) that allows the system to acquire the medical image within the anatomical scan range of the patient (also determined whether one or more axes of symmetry of the at least one body part of the patient are aligned correctly with respect to the medical imaging facility, col 16 lines 43-56). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 7-8, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch (US 10687778 B2) in view of Schmidt et al. (US 10,376, 217 B2, hereinafter, "Schmidt").

Regarding claim 3, Lerch discloses the system wherein a table supports the patient proximate to the system (patient O, patient bed 3, a projection data acquisition unit 5 with a detector 16 and an X-ray source 15, fig 3, col. 21 lines 49-67).  Lerch, however, does not disclose a system wherein the position indicator comprises one or more lights displayed by the system using the table or using a display device of the system. Schmidt is in applicants field of endeavor as “Positioning unit for positioning a patent, imaging device and method for the optical generation of a positioning aid” is disclosed. 
Schmidt discloses a system wherein the position indicator comprises one or more lights displayed by the system using the table or using a display device of the system (projection of light generated by the projector, col 9 lines 1-11). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Lerch, by substituting the position indicator on a display device with a position indicator that comprises one or more lights displayed by the system using the table or using a display device of the system, as taught by Schmidt, to achieve a quick and low-radiation recording as possible as suggest by Schmidt (low-radiation recording as possible, col 1 lines 30-34). 

Regarding claim 5,  Lerch does not disclose a system wherein the patient indicator comprises a configuration image projected onto the table to represent the second patient position that enables the system to acquire the medical image within the anatomical scan range.
Schmidt, however, discloses a system wherein the patient indicator comprises a configuration image projected onto the table to represent the second patient position that enables the system to acquire the medical image within the anatomical scan range (planar projection of a second symbol in order to indicate the recording area, col 6 lines 45-56).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of system of Lerch, by substituting the position indicator on a display device with a configuration image projected onto the table to represent the second patient position that enables the system to acquire the medical image within the anatomical scan range., in order to achieve to achieve a quick and low-radiation recording as possible as suggest by Schmidt (low-radiation recording as possible, col 1 lines 30-34).

Regarding claim 7, Lerch in view of Schmidt as modified above teaches the claimed invention as discussed above. Lerch et al further teaches a system wherein the processor is configured to:
 capture one or more camera images of the patient with a camera (recording by means of an external-image recording unit col 3 lines 10-14); and determine the first patient position based on the one or more camera images (receives external image data BA from the patient O from a camera K, col 33 lines 44-45; a check is performed as to whether the determined position and/or orientation of the at least one part of the examination object conforms to a predetermined reference position and/or reference orientation col 12 lines 23-26).

Regarding claim 8, Lerch in view of Schmidt as modified above teaches the claimed invention as discussed above. Lerch further teaches a system wherein the processor is configured to execute a machine learning technique to identify the first patient position (automatic learning method, a so-called deep learning method or a reinforcement learning method for the comparison with the database, Col 20 lines 6-23).

Regarding claim 12, Lerch does not disclose the system further comprises a material coupled to the table, wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position.
Schmidt is in applicants field of endeavor as “Positioning unit for positioning a patent, imaging device and method for the optical generation of a positioning aid” is disclosed. Schmidt discloses the system further comprises a material (patient couch 6, fig 3, col 7 lines 41-43) coupled to the table (couch base 16, fig 1, col 7 lines 41-43) , wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position (human representation 25, fig 3, col 11 lines 19-21) .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including a material coupled to the table, wherein the material provides the position indicator, the position indicator comprising an outline of the second patient position, as suggested by Schmidt, in order to improve flexibility in positioning a patient and to be able to adjust to a to a plurality of different usage scenarios accurately, as suggested by Schmidt (the invention allows for adjustment to a plurality of different usage scenarios col 6, lines 15-30).

Regarding claim 14, the combined invention of Lerch and Schmidt does not teach a system wherein the table comprises one or more lights that provide the patient indicator.
Schmidt, however, discloses a system wherein the table comprises one or more lights that provide the patient indicator (planar projection of a figure as a positioning aid on the patient couch, col 2 lines 30-31; projection of light generated by the sensor, col 9 lines 1-14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including a table that comprises one or more lights that provide the patient indicator, as taught by Schmidt, in order to achieve a quick, accurate and less error-prone positioning of a patient on a patient couch as suggested by Schmidt (less error-prone positioning, col 2, lines 6-8).

Regarding claim 18, Lerch does not teach a  method wherein the table comprises one or more lights that provide the patient indicator.
Schmidt, however, discloses a method wherein the table comprises one or more lights that provide the patient indicator (planar projection of a figure as a positioning aid on the patient couch, col 2 lines 30-31; projection of light generated by the sensor, col 9 lines 1-14). Schmidt is in applicant’s field of endeavor as “Positioning unit for positioning a patent, imaging device and method for the optical generation of a positioning aid” is disclosed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including a table that comprises one or more lights that provide the patient indicator, as taught by Schmidt, in order to achieve a quick, accurate and less error-prone positioning of a patient on a patient couch as suggested by Schmidt (less error-prone positioning, col 2, lines 6-8).

Regarding claim 20, Lerch discloses: A non-transitory machine-readable medium (non-transitory computer-readable storage media, col 8 lines 41-42)  for self-positioning a patient comprising a plurality of instructions that, in response to execution by a processor (processor, col 8 line 17), cause the processor to:
detect a patient on a table proximate to a system (at least one part of the examination object includes at least one body part of the patient, Col. 15 lines 28-30);
provide a modified position indicator in response to input received by the system (preferably suggested corrections are then displayed, Col. 17 lines 24-25) the input indicating that a patient position prevents acquisition of a medical image within an anatomical scan range (If the check identifies that the determined position and/or orientation of the at least one part of the examination object does not conform to the predetermined reference position and/or reference orientation, the position and/or orientation of the at least one part of the examination object is corrected, Col 12 lines 41-45)  based on a location of the patient in relation to a component of the system (a reference position and/or reference orientation can be defined relative to a marked position and direction. In the case of a CT device, this marked position can, for example, be a “twelve o'clock” position of a scanning unit in a gantry of the CT device. The marked direction can, for example, be the z-axis of the CT system, Col 12 lines 34-40; the scanning unit in a gantry of the CT device is implicitly the component of the system that is used as a reference point to analyze the position of the patient).
Lerch does not disclose  a non-transitory machine-readable medium in response to execution by a processor, cause the processor to: provide a position indicator to the patient using one or more lights of the system, a camera of the system, a removable sheet, a display device of the system, or a combination thereof;
Schmidt is in applicants field of endeavor as “Positioning unit for positioning a patent, imaging device and method for the optical generation of a positioning aid” is disclosed. Schmidt, also discloses a non-transitory machine-readable medium in response to execution by a processor, cause the processor to: provide a position indicator to the patient using one or more lights of the system (projection of light generated by the sensor, col 9 lines 1-14); a camera of the system (camera, col 12 lines 16-29), a removable sheet, and a display device of the system (projection of light generated by the sensor, col 9 lines 1-14) or a combination thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt by substituting the position indicator on a display device with a position indicator to the patient using one or more lights of the system, a camera of the system, and a display device of the system as taught by Schmidt, to achieve a quick and low-radiation recording as possible as suggest by Schmidt (low-radiation recording as possible, col 1 lines 30-34).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schmidt as applied to claims 3 and 18 above, and further in view of Braun et al. (US 9,710,141 B2, hereinafter, "Braun").

Regarding claim 4,  Lerch in view of Schmidt does not teach a system wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position.
Braun is considered analogous art as “Method for selecting a recording area and system for selecting a recording area” and “An embodiment of the invention furthermore relates to a system with a tomography machine” (col. 3 lines 19-21) is disclosed. Braun teaches a system wherein the one or more lights comprise at least a first light displaying a first color (A recording area can be highlighted by a color value and/or brightness value that diverges from the surroundings, col. 10 lines 30-33) representing the first patient position (first recording area is displayed as a graphically highlighted first Zone, col 2 lines 34-35) or a second color representing the second patient position (second recording area is displayed as a graphically highlighted second zone, col 7 lines 34-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt, by including a system wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position, as taught by Braun, to achieve positioning that can be carried out particularly rapidly and reliably and to achieve a second recording area can be used to correct the first recording area, as suggested by Braun (positioning can be carried out particularly rapidly and reliably, col 9, lines 35-41).

Regarding claim 19,  Lerch in view of Schmidt does not a method wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position.
Braun teaches a method wherein the one or more lights comprise at least a first light displaying a first color (A recording area can be highlighted by a color value and/or brightness value that diverges from the surroundings, col. 10 lines 30-33)  representing the first patient position (first recording area is displayed as a graphically highlighted first zone, col 2 lines 34-35) or a second color representing the second patient position (second recording area is displayed as a graphically highlighted second zone, col 7 lines 34 35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt, by including a step wherein the one or more lights comprise at least a first light displaying a first color representing the first patient position or a second color representing the second patient position, as taught by Braun, to achieve positioning that can be carried out particularly rapidly and reliably and to achieve a second recording area can be used to correct the first recording area, as suggested by Braun (positioning can be carried out particularly rapidly and reliably, col 9, lines 35-41).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schmidt as applied to claim 5 above, and further in view of Kiel et al. (US 20190076050 A1, hereinafter, "Kiel").

Regarding claim 6,  the combined invention of Lerch in view of Schmidt does not disclose a system is configured to project the position indicator from within a bore hole of the system, wherein the position indicator comprises one or more projected lights representing the second position.
Kiel teaches a system is configured to project the position indicator from within a bore hole of the system (laser marker 5 on fig 1, arranged on the housing of the base unit [0103]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt by substituting the position indictor from above the system to project the position indicator from within a bore hole of the system, as taught by Kiel, in order to achieve positioning in respect to the isocenter of the tomograph, as this is the spatial region has the highest quality imaging performance or imaging fidelity of the tomograph, as suggested by Kiel (highest quality imaging performance or imaging fidelity of the tomograph is designated the isocenter, [004], [005]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schaller et al. (US 20050251914 A1, hereinafter Schaller).

Regarding claim 11, Lerch does not disclose a system wherein the position indicator comprises an audio message that provides a distance for the patient to move in one or more directions until the system detects that the patient is in the second patient position.
Schaller, however, discloses a system wherein the position indicator comprises an audio message (acoustic commands [0034]) that provides a distance for the patient to move in one or more directions (simple repositioning of a patient can ensue with the positioning unit, the camera and a grid pattern on the patient bed, [0033]; using the calculated correction suggestions, [0034]) until the system detects that the patient is in the second  patient position (until the current position of the patient P coincides with the desired position [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including a system wherein the position indicator comprises an audio message that provides a distance for the patient to move in one or more directions until the system detects that the patient is in the second patient position, as taught by Schaller, to achieve the ability to reproducibly support or fix the patient or parts of the patient's body during the examination or treatment without giving the patient a claustrophobic feeling which are associated with many support aids that are often used to achieve reproducibility in repositioning (support aids [0007], without giving the patient a claustrophobic feeling [0008]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schmidt as applied to claim 3 above, and further in view of D'Souza et al. (US 8747382 B2, hereinafter D'Souza).

Regarding claim 13, Lerch in view of Schmidt does not teach a system wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system.
D’Souza is in applicant’s field of endeavor of A61B 5/704 and discloses “Techniques For Compensating Movement Of A Treatment Target In A Patient”. D’Souza discloses a system wherein the table is configured in a vertical position (vertical col 7 lines 44-47)   proximate the system or wherein the table is configured in a horizontal position proximate the system (horizontal position col 7 lines 44-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch in view of Schmidt by including the limitation wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system to achieve imaging in different positions or allow for a variety of support structures to be used. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch, further in view of D'Souza et al. (US 8747382 B2, hereinafter D'Souza).

Regarding claim 17,  Lerch does not teach a method wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system.
D’Souza discloses a method wherein the table is configured in a vertical position (vertical col 7 lines 44-47)   proximate the system or wherein the table is configured in a horizontal position proximate the system (horizontal position col 7 lines 44-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lerch by including the limitation wherein the table is configured in a vertical position proximate the system or wherein the table is configured in a horizontal position proximate the system to achieve imaging in different positions or allow for a variety of support structures to be used. 
Response to Arguments
Applicant's arguments filed April 29th, 2022 have been fully considered but they are not persuasive. 

Regarding claims 1, 2, 9, and 15-16 applicant argues on page 7-8 that “Lerch fails to describe "determine, based on a location of the patient in relation to a component of the system, that a first patient position prevents acquiring the medical image" because Lerch does not detect the location of the components of the system. Rather, Lerch describes determining a position of a patient based on orientations of body parts of the patient or a medical imaging facility. See Lerch, col. 15, 1. 65 - col. 16, 1. 3. Accordingly, Lerch cannot anticipate the present claims because Lerch fails to describe or suggest determining a patient position based on a location of the patient in relation to a component of a system.”
Examiner respectfully disagrees because Lerch discloses: determine, based on a location of the patient in relation to a component of the system (a reference position and/or reference orientation can be defined relative to a marked position and direction. In the case of a CT device, this marked position can, for example, be a “twelve o'clock” position of a scanning unit in a gantry of the CT device. The marked direction can, for example, be the z-axis of the CT system, Col 12 lines 34-40).  The scanning unit in a gantry of the CT device is implicitly the component of the system that is used as a reference point to determine whether the first patient position prevents acquisition of the medical image within the anatomical scan range (If the check identifies that the determined position and/or orientation of the at least one part of the examination object does not conform to the predetermined reference position and/or reference orientation, the position and/or orientation of the at least one part of the examination object is corrected, Col 12 lines 41-45). 

Regarding claim 20, applicant argues on page 8 that “the Applicant has amended independent claims 20 In particular, claim 20 has been amended to generally recite "provide a modified position indicator in response to input received by the system, the input indicating that a patient position prevents acquisition of a medical image within an anatomical scan range based on a location of the patient in relation to a component of the system." (Emphasis added). The Applicant asserts that Lerch fails to teach, describe, or suggest the limitations of the present claims for at least the reasons above.
Furthermore, Schmidt fails to remedy the deficiencies of Lerch either alone or in any sort of hypothetical combination. The Examiner asserts that Schmidt describes "provide a position indicator to the patient using one or more lights of the system, a camera of the system, a removable sheet, a display device of the system, or a combination thereof." See Office Action, p. 13. However, Schmidt fails to describe or suggest "determine, based on a location of the patient in relation to a component of the system, that a first patient position prevents acquiring the medical image" because Schmidt is silent as to determining a patient position based on the location of the patient in relation to a component of a system.”
Examiner respectfully disagrees as Lerch discloses: provide a modified position indicator in response to input received by the system (preferably suggested corrections are then displayed, Col. 17 lines 24-25) the input indicating that a patient position prevents acquisition of a medical image within an anatomical scan range (If the check identifies that the determined position and/or orientation of the at least one part of the examination object does not conform to the predetermined reference position and/or reference orientation, the position and/or orientation of the at least one part of the examination object is corrected, Col 12 lines 41-45)  based on a location of the patient in relation to a component of the system (a reference position and/or reference orientation can be defined relative to a marked position and direction. In the case of a CT device, this marked position can, for example, be a “twelve o'clock” position of a scanning unit in a gantry of the CT device. The marked direction can, for example, be the z-axis of the CT system, Col 12 lines 34-40). The scanning unit in a gantry of the CT device is implicitly the component of the system that is used as a reference point to determine whether the first patient position prevents acquisition of the medical image within the anatomical scan range. 

Regarding claims 3, 5, 7-8,  12, 14, and 18, applicant argues on page 9 that “dependent 3, 5, 7-8,10, 12, 14, and 18 are rejected under 35 U.S.C. 103 in view of Lerch and further in view of Schmidt. The Applicant asserts that claims 3, 5, 7-8,10, 12, 14, 18, and 20 are allowable over Lerch and Schmidt for the reasons discussed above, as well as for the aspects they separately recite. For at least these reasons, the 35 U.S.C. 103 rejection should be withdrawn”. Examiner respectfully disagrees for the reasons stated above regarding claims 1 and 16. 

Regarding claims 4 and 19, applicant argues on page 9 that “dependent 3, 5, 7-8,10, 12, 14, and 18 are rejected under 35 U.S.C. 103 in view of Lerch and further in view of Schmidt. The Applicant asserts that claims 3, 5, 7-8,10, 12, 14, 18, and 20 are allowable over Lerch and Schmidt for the reasons discussed above, as well as for the aspects they separately recite. For at least these reasons, the 35 U.S.C. 103 rejection should be withdrawn.” Examiner respectfully disagrees for the reasons stated above regarding claims 1 and 16.

Regarding claim 6, applicant argues on page 9 that “Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schmidt, and U.S. Patent Application Publication No. 2019/0076050 (Keil, hereinafter Keil). The Applicant traverses the rejection. In particular, Keil is cited as describing limitations of dependent claim 6. However, Keil also fails to describe the newly added limitations to independent claim 1, and cannot remedy the deficiencies of Lerch and Schmidt. For at least these reasons, the 35 U.S.C. 103 rejection of claim 6 should be withdrawn.” Examiner respectfully disagrees for the reasons stated above regarding claim 1. 

Regarding claim 11, applicant argues on page 9  that “Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lerch, and U.S. Patent Application Publication No. 2005/0251914 (Schaller, hereinafter Schaller). The Applicant traverses the rejection. In particular, Schaller is cited as describing limitations of dependent claim 11. However, Schaller also fails to describe the newly added limitations to independent claim 1, and cannot remedy the deficiencies of Lerch and Schmidt. For at least these reasons, the 35 U.S.C. 103 rejection of claim 11 should be withdrawn.” Examiner respectfully disagrees for the reasons stated above regarding claim 1.

Regarding claim 13, applicant argues on page 10  “Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch in view of Schmidt, and U.S. Patent No. 8,747,382 (D'souza, hereinafter D'souza). The Applicant traverses the rejection. In particular, D'souza is cited as describing limitations of dependent claim 13. However, D'souza also fails to describe the newly added limitations to independent claims 1, and cannot remedy the deficiencies of Lerch and Schmidt. For at least these reasons, the 35 U.S.C. 103 rejection of claim 13 should be withdrawn.” Examiner respectfully disagrees for the reasons stated above regarding claim 1.

Regarding claim 17, applicant argues on page 10 “Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lerch, and D'souza. The Applicant traverses the rejection. Claim 17 depends from independent claim 16, which is allowable over Lerch and D'souza at least for the reasons discussed above, in addition to the limitations separated recited by claim 17.” Examiner respectfully disagrees for the reasons stated above regarding claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793